DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 9/29/2021.
Claims 1-2, 5, 11, and 23 are amended.
Claims 1-23 are pending. Claims 6 and 12-22 have been withdrawn.
The Examiner withdraws the objection to claim 23 for minor informalities due to Applicant’s amendment filed 9/29/2021. 
The Applicant has overcome the rejection of claims 1-5, 7-11, and 23 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 9/29/2021. 

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
The Applicant amended claim 1 and 23 to recite “a tobacco tar seepage hole is provided in a side face of the tobacco tar storage bottle” and “one side face of the tobacco tar guide body is communicated with an inner cavity of the tobacco tar storage bottle through the tobacco tar seepage hole” (p. 10).
First, the Applicant argues that Miyazaki fails to disclose “a tobacco tar seepage is provided in a side face of the tobacco tar storage bottle,” and “one side face of the tobacco tar guide body is communicated with an inner cavity of the tobacco tar storage bottle through the tobacco tar seepage hole” as recited in claim 1 (p. 11). 
The Applicant argues that Miyazaki’s opening 22 (the alleged tobacco tar seepage hole) is located at a top end of the liquid case 21 (the alleged tobacco tar storage bottle) and not side face of the tobacco tar storage bottle as recited in amended claim 1 (p. 12). The Applicant alleges that paragraph 60 of Miyazaki’s machine translation discloses “the reservoir 20 is a thin-walled liquid case 21, a septum 30 is attached to the end of the liquid case 21 and connected to the atomizer 40…” which provides support for the Applicant’s assertion (p. 12).
The Examiner respectfully disagrees. First, Fig. 5 and 9 of Miyazaki show that the opening 22 is located at the right side face of the tobacco liquid case 21 (see Fig. 5). Second, assuming arguendo, that Miyazaki’s opening 22 is located at a top end of the liquid case 21, the Examiner contends that the top end still meets the claim limitation “a side face” as required by amended claim 1 since it is a side of the liquid case and includes a flat surface (i.e. face) to receive the liquid supply plate 70.

    PNG
    media_image1.png
    219
    357
    media_image1.png
    Greyscale

	Second, the Applicant argues that Miyazaki’s liquid supply plate 70 including porous member 82 (the alleged tobacco tar guide body) is inserted into the liquid case 21 (the alleged tobacco tar storage bottle) at its left end, but not a side face (p. 12). 
The Applicant cites Paragraph 94 to show that Miyazaki discloses “one end of the porous member 82 is inserted inside the liquid adsorption member 90 [in the liquid case 21], absorbs the liquid through the liquid adsorption member 90, and capillaries the liquid toward the other end on the atomizer 40 side” (p. 12)
	The Examiner has noted the Applicant’s argument, but does not find it persuasive. Specifically, the porous member 82 is a rod shape member (para. 92). While it is true that Miyazaki discloses the ends of the porous member 82 are inserted into the liquid case as argued by the Applicant, the ends of the porous member includes faces. One of ordinary skill in the art would appreciate that a rod shape (i.e. cylinder) has two circular faces at the ends of the porous member 82. 
	Third, the Applicant argues that Miyazaki fails to disclose one side face of the tobacco tar guide body is communicated with an inner cavity of the tobacco tar storage bottle through the tar seepage hole.
	The Examiner respectfully disagrees. As discussed above, the porous member 82 is rod shaped (para. 92) and therefore has two circular faces at the ends of the porous member. As shown in Fig. 5 above, it is shown that the left circular face of the porous member 82 extends through the tobacco tar seepage hole in the liquid case 21 to communicate with liquid adsorption member within the liquid case (see also para. 94; teaching that one end of the porous member is inserted inside the liquid adsorption member 90). 

	Lastly, the Applicant argues that Miyazaki’s configuration of inserting an end of the porous member 82 to an end of the liquid case 21 may cause certain device functioning difficulties, such as when the device is in the vertical position, the liquid inside the reservoir necessarily has to overcome the gravitational influence in order to move from the bottom of the reservoir through the opening, which may result in insufficient liquid supply or dry burning (p. 12-13). 
	The Examiner has noted the Applicant’s argument, but does not find it persuasive. "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).
Moreover, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (JP 2008-104966; see machine translation).
Regarding claim 1 and 23, a Miyazaki discloses an atomizing apparatus (10; abstract) and electronic cigarette (see Fig. 9; Paragraph 147) comprising a second case (225; Fig. 9 equivalent to a shell), a reservoir (20; equivalent to a tobacco tar storage bottle), a surface acoustic wave element (50; equivalent to an ultrasonic atomization piece) wherein the frequency of the surface wave is set to several tens of Mhz (Paragraph 80; equivalent to an ultrasonic wave), and a porous member (83; equivalent to a flaky tobacco tar storage body) contacting the surface wave element (Paragraph 97; see Fig. 5) and disposed in the liquid supply plate (see Fig. 5), and a liquid supply plate (70) including a porous member (82) (collectively equivalent to a tobacco tar guide body);
wherein, the liquid supply plate and porous member move the liquid toward the atomizer (Paragraph 95) provided inside a holding member (32) which is in a fitting relationship with the liquid case (21; Paragraph 93; equivalent to fixed to an outer wall of at least one side of the tobacco tar storage bottle) and an opening (22; equivalent to a tobacco tar seepage hole) is provided in the right side of the reservoir (20; see Fig. 5; equivalent to provided in a side face of the tobacco tar storage bottle);
wherein the left side of the porous member (82)  is inserted into the liquid adsorption member (90) of the reservoir (see Fig. 5; Paragraph 94; equivalent to one side face of the tobacco tar guide body is communicated with the inner cavity of the tobacco tar storage bottle through the tobacco tar seepage 
the surface acoustic wave element (50) and porous member (83) are provided parallel to the length of an electronic cigarette (200; see Fig. 9). 
Regarding the claim limitation “a flaky tobacco tar storage body” the word “flaky” is defined by Merriam-Webster dictionary as “consisting of flakes” or “a small loose mass or bit.” Therefore Miyazaki discloses a flaky tobacco storage body because the porous member (83) is a small mass. 

Regarding claim 2, Miyazaki further discloses a mouthpiece (251; equivalent to a suction nozzle) located at the top of the atomizer (40), the liquid supply plate including vent holes (73; equivalent to a vertical vent groove) in a surface away from the reservoir (see Fig. 1-2, 5), including an end that communicates with the outside (Paragraph 71; interpreted as the top end of the vent hole) and a second end that communicates with space (80; Paragraph 71) which is in fluid communication with the discharge port (see Fig. 2) in fluid communication with the mouthpiece (see Fig. 9); an insertion portion (31; equivalent to an accommodation groove) wherein the liquid supply plate includes an intake port (75) is inserted into the septum located in the insertion portion (Paragraph 75; equivalent to accommodating the tobacco tar guide body), the insertion portion is located on a right side of the liquid case (see Fig. 1-2); a septum (30; equivalent to a tobacco tar seepage hole) attached to the insertion portion (Paragraph 63; see Fig. 2), the insertion portion is in fluid communication with a first opening (see Fig. 1; interpreted as the opening receiving septum 130) provided in the left side of the liquid case (see Fig. 8; Paragraph 64-65), the first opening and vent holes are in fluid communication with each other (see Fig. 1; fluidly connected through the space 80, liquid conduction path 81, and reservoir 20), and the first opening is communicated with a second opening (153; see Fig. 8; interpreted as a communication air passage).

Regarding claim 3, Miyazaki discloses wherein the left end of the liquid case is sealed by a second septum so that there are no liquid leaks (130; Paragraph 64; equivalent to a tobacco plug).

Regarding claim 4, Miyazaki discloses that a side edge of the second septum (130) covers the left edge of the liquid case (see Fig. 1), including a notch (see the indentation in Fig. 1) inserted into the first opening (see Fig. 1; interpreted as in communication with the groove provided in the side edge of the tobacco tar bottle plug at corresponding positions to the groove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2008-104966; see machine translation), as applied to claim 4 above.
Regarding claim 5, Miyazaki discloses the atomizer as discussed above with respect to claim 4. Miyazaki further suggests providing a plurality of liquid dropping ports and communicating with the space (80) to increase the amount of atomization (Paragraph 90).
However, Miyazaki is silent as to tobacco tar guide bodies provided on the outer walls of both side of the tobacco tar storage body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added another liquid supply body to the reservoir because (a) Miyazaki suggests increasing the amount of atomization (Paragraph 90) and (b) such a modification a involves a 

Regarding claim 10, Miyazaki is silent as to ultrasonic atomization pieces are provided in the shell on both sides of the tobacco tar storage bottle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added another atomization piece to the added tar guide bodies since such a modification a involves a mere duplication of parts. The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144(VI)(B).

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2008-104966; see machine translation), as applied to claim 1 above, and further in view of Guo et al. (US 2016/0295913).
Regarding claim 7, Miyazaki discloses the atomizer as discussed above with respect to claim 1 including the surface acoustic wave element (50) having an excitation electrode (53) including an in electrode (Paragraph 73; interpreted as an elastic piece electrode) and a ground electrode (Paragraph 73; interpreted as a first elastic electrode), the excitation electrodes are interdigitated (interpreted as is in contact with each other), and a reflector (54) including grid-like electrode (paragraph 73; interpreted as a second elastic electrode) located on the surface acoustic element; interpreted as in contact with the ultrasonic atomization piece). 
However, Miyazaki is silent as to the ultrasonic atomization piece is fixed to a back cover; an electrode bracket is fixed to the atomization back cover on a side away from the tobacco tar storage bottle; an elastic electrode is fixed to the electrode bracket; a first elastic electrode and a second elastic electrode fixed to the atomization back cover, the first elastic electrode is in contact with the elastic piece electrode, and the second elastic electrode is in contact with the ultrasonic atomization piece.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the surface acoustic wave element of Miyazaki to the outer disk housing and inner disk housing of Guo because the configuration allows the system to work at all angles and orientations (Guo; Paragraph 49). 

Regarding claim 8, modified Miyazaki discloses a second outer disk housing positioned on the side away from the tobacco tar storage bottle (see Fig. 1B of Guo).

Regarding claim 9, modified Miyazaki discloses silicone seal (Guo; 4) such that no air or water leaks between the seals (Guo; Paragraph 49). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2008-104966; see machine translation), as applied to claim 2 above, and further in view of Takeuchi et al. (US 2018/0296779).
Regarding claim 11, Miyazaki discloses the atomizer as discussed above with respect to claim 2, wherein the first opening (see Fig. 1; interpreted as the opening receiving septum 130; equivalent to a first portion of the groove in the tobacco tar storage bottle below the guide body), the opening (22; equivalent to a second portion of the groove in the tobacco tar storage bottle above the guide body), the vent holes (73; equivalent to a vertical vent groove in the tobacco tar guide body) and mouthpiece (251) are connected successively (see Fig. 1 and 9). Miyazaki further discloses a control unit (145) includes a control circuit and high-frequency oscillation circuit unit that outputs an excitation signal to the surface acoustic wave element (paragraph 138) having a fitting unit (222) connected to the third case including the reservoir and atomizer (Paragraph 134). 

	Takeuchi teaches a non-combustion-type flavor inhaler (abstract) comprising an atomization assembly (120) including second pair electrodes (128; equivalent to a connecting electrode) fixed to the atomization assembly (Paragraph 67) located below the reservoir (60; Fig. 3) including a gap (see Fig. 3; interpreted as the space between the pair of electrode 128), and an air inlet hole (120in) in the electrode (see Fig. 1 and 3), wherein the air inlet and gap are communicated successively (see Fig. 1), the second paired electrodes electrically connect to first paired electrodes (118; Paragraph 67). Takeuchi further discloses that atomizer (80) may be an ultrasonic type component (paragraph 88). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the second paired electrodes as in Takeuchi to the third case of Miyazaki and the first pair electrodes as in Takeuchi to the control unit of Miyazaki in order to achieve the predictable result of electrically connecting the atomization assembly to the power supply (Takeuchi; Paragraph 67) since (a) Miyazaki suggests electrically connecting the control unit to the atomizer (see Miyazaki; Paragraph 134, 138), and (b) the arrangement is beneficial because the electrodes are disposed at positions such that an electric conductor is not allowed (Takeuchi; Paragraph 69). Therefore, modified Miyazaki discloses the first opening is connected to the gap. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hsieh et al. (US 9731312) teaches a cavity (24) including a driving element (21), a structure plate (22), and a nebulization plate (23) disposed on a side of the cavity (see Fig. 4). 




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712